NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 16-1571
                                 ___________

                                MARK FIELDS,
                             a/k/a Tyquan Gardner,
                              a/k/a Tyquan Gibbs,

                                       v.

SHEILA A. VENABLE; CYNTHIA BURCZYK; JENNY ORTEGA; YARI VARGAS;
 DAVE VAZQUEZ; JOHN/JANE DOE; MARIO TABOADA; ANN RIVERS; JOSE
  SALAMANCA; JOANN BELLINI; JOE HOWLEY; STEPHEN TISCHIO; IAN
 DEHAVEN; DANIEL RICCARDO; JAMES T. PLOUSIS; CARLA M. SHABAZZ;
   CRAIG W. SCHINDEWOLF, ESQ.; DOUGLAS WALLACE; RENI ERDOS;
    NORMAN ROBERTSON; GARY M. LANIGAN; SGT. JONES; MS. FAIR;
  JOHN/JANE DOE, Supervising/Collaborating/ive Physician; JOHN/JANE DOE,
 Warden of the Central Reception Assignment Facility; JOHN/JANE DOE, Assistant
 Administrator of the Central Reception Assignment Facility; LATASHA PARSON;
       NILDA RODRIGUEZ, New Jersey Day Reporting Program Director;
     METROPOLITAN FAMILY HEALTH NETWORK, State Correctional
                              Staff/Physician/Therapist

                                        Mark Fields,
                                            Appellant
                   ____________________________________

                 On Appeal from the United States District Court
                           for the District of New Jersey
                     (D.C. Civil Action No. 3-13-cv-07134)
                  District Judge: Honorable Anne E. Thompson
                  ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                               December 12, 2016

            Before: FISHER, RESTREPO and SCIRICA, Circuit Judges
                        (Opinion filed December 27, 2016)
                                       ___________

                                        OPINION*
                                       ___________
PER CURIAM

       Pro se appellant Mark Fields (“Fields”) appeals from a final order of the United

States District Court for the District of New Jersey. We will affirm the District Court’s

dismissal of Fields’ complaint pursuant to 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B).

       On October 6, 2006, Fields was sentenced by the Honorable Sheila Venable in the

Superior Court of New Jersey to a term of confinement of nine years. On January 9,

2011, he was released to a mandatory five-year period of supervision. During that time,

Fields repeatedly tested positive for controlled substances. As a result, a parole officer

issued a warrant, and Fields was arrested for violating the terms of his supervision. Upon

arrest, an empty glassine envelope was found on Fields, and he admitted to using heroin.

Following two hearings at which he was represented by counsel, Hearing Officer Carla

Shabazz recommended that Fields’ term of mandatory supervision be revoked. The

Parole Board accepted Officer Shabazz’s recommendation and revoked Fields’ period of

mandatory supervision and ordered Fields to serve a parole ineligibility term of 12

months. Fields’ administrative appeal was denied.

       Fields filed a civil rights complaint pursuant to 42 U.S.C. § 1983, alleging various

constitutional violations by the defendants arising out of the revocation of his mandatory


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
supervision. On February 5, 2016, the District Court dismissed with prejudice the claims

against the judicial defendant and the parole officers who conducted Fields’ revocation

hearing and review, concluding that each defendant was immune from suit. The District

Court dismissed without prejudice to amendment the remainder of Fields’ claims for

failure to state a claim upon which relief may be granted. The District Court dismissed as

moot Fields’ motions for a psychiatric evaluation and for a spoliation sanction.1 Finally,

the District Court permitted Fields to move for leave to file a second amended complaint.

On March 7, 2016, without filing any sort of amendment, Fields filed a notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291.2 Our review of the District Court’s

dismissal of Fields’ complaint is plenary. See Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000). The legal standard for dismissing a complaint for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B) is the same as that for dismissing a complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). See Allah, 229 F.3d at 223. To


1
  Although Fields does not challenge the District Court’s dismissal of his motion
requesting a psychiatric evaluation as moot, we note that the federal district courts have a
duty of inquiry to determine whether there is verifiable evidence of the incompetence of a
pro se litigant. Powell v. Symons, 680 F.3d 301, 307 (3d Cir. 2012). Fields’ motion
asked for a psychological evaluation with regards to his claim of infliction of emotional
distress. The motion did not contain any reason to believe that Fields was incompetent.
Additionally, Fields does not present any argument on appeal regarding his motion for a
spoliation sanction.
2
  “Generally, an order which dismisses a complaint without prejudice is neither final nor
appealable because the deficiency may be corrected by the plaintiff without affecting the
cause of action.” Borelli v. City of Reading, 532 F.2d 950, 951 (3d Cir. 1976). Such an
order becomes final and appealable, though, if the plaintiff declares his intention to
“stand on the complaint.” Id. at 952. Because Fields clearly indicated in his notice of
appeal that he was electing to stand on his complaint, we have appellate jurisdiction.
                                             3
state a legally sufficient claim for relief, a plaintiff need only plead enough factual

content, taken as true, to support “the reasonable inference that the defendant is liable for

the misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       First, Fields claims that the District Court erred in failing to screen his original

complaint pursuant to 28 U.S.C. § 1915A. On May 7, 2015, the District Court granted

Fields’ application to proceed in forma pauperis, and his complaint was deemed filed. At

that time, the District Court indicated that it had begun its sua sponte screening of the

complaint pursuant to Section 1915A; however, before the District Court completed its

review, Fields filed a premature notice of appeal and, thereafter, an amended complaint.3

Fields’ appeal was dismissed for failure to prosecute and, shortly after that, the District

Court dismissed Fields’ amended complaint pursuant to Sections 1915A and

1915(e)(2)(B). Accordingly, the District Court’s inability to complete its screening of the

original complaint was attributable to Fields’ act of filing an amended complaint. The

District Court did, however, fulfill its duty to screen the amended complaint. Moreover,

Fields has alleged no harm resulting from the District Court screening only his amended

complaint, and we perceive none.



3
  Fields also contends that the District Court erred in construing his request for a jury
demand as a motion to amend his complaint. Fields’ motion was vague and unclear;
however, he did attach an amended complaint to the motion. Rule 15 does not prescribe
any particular technical method of amendment, and pro se pleadings are to be construed
liberally. The District Court’s interpretation of Fields’ motion as a motion to amend his
complaint was a reasonable reading of the filing, and the District Court did not abuse its
discretion in so ruling.
                                              4
       Fields next argues that his constitutional rights were violated because he was

incarcerated before, during, and after his revocation proceedings. He alleges that his

incarceration was unconstitutional because his arrest was illegal and he was denied due

process at his revocation hearings. Applying the rule in Heck v. Humphrey, 512 U.S. 477

(1994), we have held that § 1983 actions that, if successful, would necessarily

demonstrate the invalidity of a parole board’s decision (regarding the length or revocation

of parole) are not cognizable unless and until the board’s decision has been invalidated.

See Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir. 2006). We take his specific

allegations in turn.

       First, Fields’ claim that his incarceration was unconstitutional because the

defendants made erroneous factual findings is barred under Heck. If, as Fields argued,

the defendants made erroneous factual findings, the revocation of his mandatory

supervision would be invalid. Success on his this claim would necessarily invalidate the

parole board’s decision, which has not otherwise been invalidated.4 See id.

       Fields also claimed that his Fourth Amendment rights were violated by an

improperly issued arrest warrant and an illegal search upon his arrest. Upon his arrest by

warrant, Fields was found to have an empty glassine envelope and he admitted to using


4
  Fields filed a habeas corpus petition challenging his revocation proceedings. The
petition was dismissed as moot as Fields had been released from custody. We denied his
request for a certificate of appealability. Fields v. Venable, No. 16-2817 (order entered
on September 20, 2016). Heck’s favorable termination requirement applies even when
there is no further possibility of a successful habeas petition. See Williams v. Consovoy,
453 F.3d 173, 177-78 (3d Cir. 2006).
                                               5
the heroin that had been contained in the envelope. Under the circumstances of this case,

if the warrant, envelope, and statement were suppressed, the invalidity of his revocation

would necessarily be implied. Heck, 512 U.S. at 487 n.7. Accordingly, because the

Parole Board’s decision in Fields’ case has not been invalidated by an appropriate

tribunal, Fields may not attack it in a § 1983 action.5

       Fields also argued that his incarceration was unconstitutional because the

defendants conspired to revoke his mandatory supervision without notice or a hearing.

To the extent that Fields challenges the process of the revocation proceedings, this

presents a closer call, as some due process claims do not imply the invalidity of a

revocation. See Wilkinson v. Dotson, 544 U.S. 74, 82 (2005) (explaining that claims

directed at certain state procedures used to determine parole eligibility were not Heck-

barred because “success” for the plaintiffs meant, at most, a new parole hearing). We

doubt that Fields’ claims fall within the ambit of Wilkinson. In any event, Fields’ due

process claims are not viable. See Hildebrand v. Allegheny Cnty., 757 F.3d 99, 104 (3d

Cir. 2014) (noting that we may affirm on any ground apparent in the record).

       At a minimum, due process requires that there be: (a) written notice of the claimed

violations of parole; (b) disclosure to the parolee of evidence against him; (c) opportunity

to be heard in person and to present witnesses and documentary evidence; (d) the right to



5
  This claim is also barred because Fields has not alleged that his arrest caused him an
injury other than “the ‘injury’ of being convicted and imprisoned.” Heck, 512 U.S. at
487 n.7.
                                             6
confront and cross-examine adverse witnesses; (e) a neutral and detached hearing body;

and (f) a written statement by the factfinders as to the evidence relied on and reasons for

revoking parole. Morrissey v. Brewer, 408 U.S. 471, 485-488 (1972). Fields claimed

that he was not provided with notice and that he did not have a hearing; however, the

exhibits attached to his complaint as well as his arguments put forth elsewhere in his

complaint undermine these allegations. See Mayer v. Belichick, 605 F.3d 223, 230 (3d

Cir. 2010) (noting that documents attached to a complaint may be considered on Fed. R.

Civ. P. 12(b)(6) review). To the contrary, they demonstrate that he received

constitutionally sufficient notice (over a week prior to the hearing, enough time to permit

both Fields and his attorney to be present at the hearing). Accordingly, Fields’ complaint

failed to plausibly state a claim that the hearing violated the minimum requirements for

due process set forth in Morrissey. See Iqbal, 556 U.S. at 678.

       In his final allegation of error on appeal, Fields contends that the District Court

erred in denying his motion to appoint counsel prior to deeming his complaint to be filed.

We review a district court’s decision declining to appoint counsel for abuse of

discretion. Montgomery v. Pinchak, 294 F.3d 492, 498 (3d Cir. 2002). In deciding

whether to make an appointment, the court must determine, as a threshold matter, if the

claim has arguable merit in fact and law. Tabron v. Grace, 6 F.3d 147, 155 (3d Cir.

1993). If this threshold is met, the court considers a number of additional factors. See id.

at 156. As discussed supra, Fields failed to state a claim for relief under the Fourth, Fifth,

Eighth, and Fourteenth Amendments. For substantially the same reasons given by the
                                              7
District Court, Fields’ remaining claims, which he did not renew on appeal, also lacked

merit.

         For the foregoing reasons, we will affirm the judgment of the District Court.




                                              8